DETAILED ACTION
Claims 1 through 20 originally filed 14 November 2019. By response to restriction requirement received 11 November 2021; Invention A was elected for examination and Invention B was withdrawn from consideration. By amendment received 11 November 2021; claims 4, 17, 19, and 20 are amended and claims 10 through 16 are withdrawn from consideration. By amendment received 10 May 2022; claims 1 and 2 are amended, claims 3 through 20 are cancelled, and claims 21 through 38 are added. Claims 1, 2, and 21 through 38 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 21 through 38 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn an emitter array including at least two emitters. Each emitter in the emitter array includes a pair of radial extensions and a trench between the radial extensions. The emitters are arranged such that at least one of the radial extensions or the trenches overlap in such a manner the resulting size of the overlapping structure is different from the size of other examples of the same structure with no overlap.
Thornton (US Patent 5,978,408) is notable for teaching an emitter array that includes at least two emitters with shared trenches. However, Thornton does not vary the size or shape of the trenches throughout the structure. Additionally, Thornton includes no radial extensions.
Jewell (US Patent 5,729,566) is cited for teaching a VCSEL that includes radial extensions. However, the emitters of Jewell are not used in an array such that there is no suggestion regarding arrangements in which radial extension overlap.
Chua (US Pub. 2005/0019973) is cited for teaching a VCSEL array with closely spaced emitters. However, the trenches of Chua do not overlap in any way.
Johnson (US Pub. 2006/0045162) is cited for teaching a VCSEL array with shared trenches and radially disposed electrodes. However, the shared trenches are uniform in shape and the electrodes do not overlap.
Hatakeyama (US Pub. 2010/0054290) is cited for teaching a VCSEL employing trenches of shape similar to the trenches of the disclosed invention. However, the emitter of Hatakeyama is not used in an array such that there is no suggestion regarding arrangements in which these trenches might overlap.
Kapon et al. (Kapon, US Patent 6,507,595) is notable for teaching an emitter array that includes at least two emitters with shared trenches. However, Kapon does not vary the size or shape of the trenches throughout the structure.
The prior art shows some examples in which elements such as trenches overlap in emitter arrays. However, all prior art arrangements in which an overlap is present employ uniform elements throughout the patterned array. This contradicts the claimed requirement that the shared elements are of a different format as compared to non-shared examples of the same elements. As such, claim 1 is allowed.

Claim 27 is drawn to an emitter array including at least two emitters in a manner similar to that which is set forth in claim 1. Claim 27 differs from claim 1 in that the shape of the overlapping structures must be different from the shape of other examples of the same structure with no overlap. Though the requirements of claim 27 differ from the requirements of claim 1, the cited prior art, as outlined above, also do not teach or render obvious these different requirements of claim 27. As such, claim 27 is allowed.

Claim 33 is drawn to an emitter array including at least two emitters in a manner similar to that which is set forth in each of claims 1 and 27. Claim 33 differs from claims 1 and 27 in that the claim requires overlap in radial extensions as well as trenches and that the resulting structures must be different in either size or shape as compared to other examples of the same structures with no overlap. Though the requirements of claim 33 differ from the requirements of claims 1 and 27, the cited prior art, as outlined above, also do not teach or render obvious these different requirements of claim 33. As such, claim 33 is allowed.

Claims 2, 21 through 26, 28 through 32, and 34 through 38 each depend properly from one of claims 1, 27, and 33 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828